MEMORANDUM OPINION
C.E. LUCKEY, Bankruptcy Judge.
The debtor, Jack Moss, in his amended Schedule B-4 claimed as exempt, inter alia, “Motor Vehicles-1979 Toyota” in the amount of $1,200.00, specifying O.R.S. 23.-160(l)(d) as the statute creating the exemption, and “Tools of the Trade-Misc., 1979 Toyota” in the respective amounts of $200.00 and $550.00, specifying O.R.S. 23.-160(l)(c) as the statute creating the exemption. The trustee filed objections to the claimed exemptions and the only objection remaining to be resolved relates to the claim of exemption in the 1979 Toyota vehicle as a tool of trade. Hearing on the objection was' held at the debtor’s request.
This Court treated a claim of exemption in a vehicle as a tool of trade under O.R.S. 23.160(1)(c) in In Re Lindsay, 29 B.R. 25 (1983, Bkrtcy.Or.) where the debtor sought to avoid a non-purchase money lien under Section 522(f)(2)(B) of the Bankruptcy Code. The Court stated at page 26 of the Lindsay opinion:
“This Court is not prepared to say that in no circumstances can a vehicle not [sic.] be treated as a tool of trade, but is of the opinion that the Oregon legislature did not intend a vehicle as described in O.R.S. 23.160(1)(d) to be allowable under O.R.S. 23.160(1)(c) unless it is uniquely suited for and principally used in connec*396tion with a principal business activity. See In re Langley, 21 B.R. 772 (Bkrtcy.Me.1982); Matter of Curry, 18 B.R. 358 (Bkrtcy.Ga.1982).”
The debtor herein has not established in this case that the 1979 Toyota is uniquely suited for and principally used in connection with a principal business activity. The trustee’s objection to the debtor’s claim of exemption in the 1979 Toyota as a tool of trade in the amount of $550.00 is sustained. The debtor’s claim of exemption in the 1979 Toyota is limited to the amount of $1,200.00 as a vehicle under O.R.S. 23.160(l)(d).' The parties have not presented evidence of the amount of encumbrances, if any, nor of the value of the 1979 Toyota. A separate Order consistent herewith will be entered with each party to bear his own costs and attorney fees in these proceedings.